Prospectus PBDIX March 1 2011 T. Rowe Price U.S. Bond Index Fund A fund seeking to match the performance of a broad index of investment-grade U.S.bonds. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. U.S. Bond Index Fund 1 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 7 Useful Information on Distributions and Taxes 12 Transaction Procedures and Special Requirements 17 Account Maintenance and Small Account Fees 21 3 More About the Fund Organization and Management 22 More Information About the Fund and Its InvestmentRisks 24 Investment Policies and Practices 26 Disclosure of Fund Portfolio Information 35 Financial Highlights 36 4 Investing with T. Rowe Price Account Requirements and Transaction Information 38 Opening a New Account 39 Purchasing Additional Shares 42 Exchanging and Redeeming Shares 43 Rights Reserved by the Funds 45 Information About Your Services 46 T. Rowe Price Brokerage 48 Investment Information 49 T. Rowe Price Privacy Policy 50 SUMMARY Investment Objective The fund seeks to match the total return performance of the U.S. investment-grade bond market. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases NONE Maximum deferred sales charge (load) NONE Redemption fee (as a percentage of amount redeemed on shares held for 90 days or less) 0.50% Maximum account fee $10a Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fee 0.30% Distribution and service (12b-1) fees 0.00% Other expenses 0.00% Total annual fund operating expenses 0.30% a A $2.50 quarterly fee is charged to accounts with a balance of less than $10,000. Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years $31 $97 $169 $381 Portfolio Turnover The fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund’s performance. During the most recent fiscal year, the fund’s portfolio turnover rate was 33.9 % of the average value of its portfolio. T. Rowe Price 2 Investments, Risks, and Performance Principal Investment Strategies The fund uses a sampling strategy, investing substantially all fund assets in a range of bonds specifically represented in the Barclays Capital U.S. Aggregate Index. The
